Exhibit 16.1 August 10, 2011 U.S. Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 Re:Shengkai Innovations, Inc. Commission file no: 001-34587 We have read and agree with the statements under Item 4.01 of the Current Report on Form 8-K to be filed by Shengkai Innovations, Inc. on August 10, 2011 regarding our firm. We have no basis to agree or disagree with any other matters reported therein. Very truly yours, /s/ BDO China Li Xin Da Hua CPA Co., Ltd. BDO China Li Xin Da Hua CPA Co., Ltd.
